United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SHERIDAN VA MEDICAL CENTER,
Sheridan, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1432
Issued: March 10, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 24, 2020 appellant filed a timely appeal from a July 10, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its July 10, 2020 decision.
However, the Board’s Rules of Procedure provide: The Board’s review of a case is limited to the evidence in the case
record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by
the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on June 14, 2019, as alleged.
FACTUAL HISTORY
On May 11, 2020 appellant, then a 31-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that at 6:30 a.m. on May 9, 2020 she sustained an “incarcerated
umbilical hernia, with back pain,” while in the performance of duty. She explained that she was
in the breakroom getting a report from the night shift charge nurse when she stood up and “felt
something funny above her belly button.” Thereafter, appellant sat with a patient until the pain
became excruciating and she eventually had to visit the emergency room. She stopped work the
same day. On the reverse side of the claim form K.K., a nurse manager for the employing
establishment, checked a box marked “Yes” indicating that appellant was in the performance of
duty when injured and that her knowledge of the facts surrounding the injury agreed with appellant
and witness statements.
In a May 9, 2020 medical note, Dr. William Selde, Board-certified in emergency medicine,
diagnosed an incarcerated umbilical hernia and back pain. He provided work restrictions and
recommended that she be reevaluated in three to five days for surgery.
J.M., appellant’s coworker, submitted a May 12, 2020 statement wherein she reported that
on May 9, 2020 at approximately 6:30 a.m. she observed appellant ask someone to take over her
duties as her back was hurting and she needed to sit down. Appellant went to the breakroom for a
few minutes and, when she returned, stated that she needed to go to the emergency room, noting
that she stretched and felt her umbilical cord pop or stretch. J.M. felt her stomach and confirmed
that she did feel an abnormal lump in her umbilical cord region. Another employee then
volunteered to escort appellant to the emergency room to meet her husband.
In a May 13, 2020 statement, R.H., appellant’s coworker, explained that on May 9, 2020
someone informed him that appellant needed to go to the emergency room. When he went to
check on her, he observed that she appeared to be in severe pain. R.H. volunteered to drive
appellant to the hospital and noted her difficulty getting into the car and walking as they traveled.
In a medical report dated May 13, 2020, Dr. Barry Mangus, Board-certified in general
surgery, evaluated appellant for an incarcerated hernia. He noted that she was moving a patient at
work and felt a tear or pop in her abdominal wall followed by significant pain. After imaging
study was performed, an incarcerated umbilical hernia was found and eventually reduced.
Dr. Mangus diagnosed an epigastric hernia and recommended that appellant undergo an epigastric
hernia repair to fully treat her condition. In a subsequent May 14, 2020 surgical report, he
indicated that she underwent an epigastric hernia repair with mesh to treat her condition.
Appellant also submitted a position description of her duties as a nursing assistant.
In a development letter dated May 27, 2020, OWCP advised appellant that the evidence
submitted was insufficient to establish that she actually experienced the incident alleged to have

2

caused the injury. It requested additional factual and medical evidence and provided a
questionnaire seeking a full description of the events and circumstances surrounding the alleged
May 9, 2020 employment incident. OWCP afforded appellant 30 days to provide the necessary
information.
In a May 27, 2020 attending physician’s report (Form CA-20), Dr. Mangus explained that
on the date of her injury appellant was moving a patient when she felt a tear or pop in her abdominal
wall followed by significant pain and difficulty breathing. He diagnosed an incarcerated epigastric
hernia and checked a box marked “Yes” to indicate his opinion that her condition was caused or
aggravated by her employment activity.
In a May 29, 2020 employing establishment work capacity evaluation form, Dr. Mangus
provided a 20-pound work restriction regarding pushing, pulling, lifting, and carrying.
In a June 2, 2020 response to OWCP’s development questionnaire, appellant explained that
she was in the breakroom when she stood up and felt a pinch in her upper abdomen. As she was
assisting a patient with getting out of bed, the pain in her upper abdomen became excruciating and
immediately realized that she had developed a hernia. Appellant then walked into the breakroom,
notified an on-duty nurse and was then sent to the emergency room. She described her symptoms
as excruciating pain, difficulty breathing and nausea and also noted that she had never had any
similar disability or symptoms.
In a June 16, 2020 letter, the employing establishment controverted appellant’s claim
arguing that she had not proven causal relationship.
By decision dated July 10, 2020, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish that the injury and/or events occurred as
she described. It found that her mechanism of injury of her alleged May 9, 2020 employment
incident differed than that of her physician, Dr. Magnus. OWCP concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every

3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).

3

compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7 Fact
of injury consists of two components that must be considered in conjunction with one another.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place, and in the manner alleged.8 Second, the employee
must submit sufficient evidence to establish that the employment incident caused a personal
injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.10 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.11 An employee’s
statements alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.12
ANALYSIS
The Board finds that appellant has met her burden of proof to establish an employment
incident in the performance of duty on May 9, 2020, as alleged.
OWCP originally denied appellant’s traumatic injury claim, finding that she provided an
inconsistent mechanism of injury. It noted that she first indicated that the alleged May 9, 2020
employment incident involved her stretching and feeling a pop in her abdomen while the medical
evidence she provided noted that she sustained her injury while moving a patient and feeling pain
in her abdomen.

6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

11

Betty J. Smith, 54 ECAB 174 (2002); L.D., Docket No. 16-0199 (issued March 8, 2016).

12

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

4

As noted, an employee’s statement alleging that an injury occurred at a given time and
place, and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.13 Herein, in her June 2, 2020 response to OWCP’s development
questionnaire, appellant clarified the events of the alleged May 9, 2020 employment incident. She
first noted that at 6:30 a.m. she stood up in the breakroom and felt a pinch in her upper abdomen.
As she continued to work, she assisted a patient with getting out of the bed and indicated that the
pain in her abdomen became excruciating at that point. Additionally, J.M.’s May 12, 2020
statement confirmed that on the morning of the alleged incident appellant ceased her duties, came
to the breakroom, and informed her that she had stretched funny and felt her umbilical cord pop or
stretch. Moreover, appellant sought prompt medical care, first with Dr. Selde that same day where
he diagnosed an incarcerated umbilical hernia. Dr. Mangus’ subsequent May 13 and 27, 2020
medical evidence diagnosed an incarcerated epigastric hernia due to the alleged employment
incident where appellant experienced pain in her abdomen after moving a patient.
The injuries appellant claimed are consistent with the facts and circumstances she set forth,
statements from her coworkers, her course of action, and the medical evidence she submitted.
Further, the history of the employment incident was confirmed by Drs. Selde’s and Mangus’
contemporaneous medical reports. While the employing establishment controverted appellant’s
claim, it did not dispute that the incident occurred and agreed that the event occurred in the manner
in which she claimed. The Board thus finds that appellant has met her burden of proof to establish
an employment incident in the performance of duty on May 9, 2020, as alleged.
As appellant has established that the May 9, 2020 employment incident factually occurred
as alleged, the question becomes whether the incident caused an injury.14 As OWCP found that
appellant had not established fact of injury, it did not evaluate the medical evidence. The Board,
therefore, will set aside OWCP’s July 10, 2020 decision and remand the case for consideration of
the medical evidence of record.15 After such further development as deemed necessary, OWCP
shall issue a de novo decision addressing whether appellant has met her burden of proof to establish
an injury causally related to the accepted May 9, 2020 employment incident.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish an employment
incident in the performance of duty on May 9, 2020, as alleged.

13

Id.

14

Id.

15

S.M., Docket No. 16-0875 (issued December 12, 2017).

5

ORDER
IT IS HEREBY ORDERED THAT the July 10, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: March 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

